*123
Judgment affirmed.

On these admissions the defendants submitted orally the following propositions as the basis of their defence, admitting that if they did not constitute a defence plaintiffs could recover the land : (1) An administrator is not authorized to sell the reversionary interest in dowered land, (2) nor to sell land of his intestate subject, to dower. (3) Mrs. Wallace, having taken and had set aside year’s support and a homestead out of the estate-, all of which had remained intact and good against all claims, could not legally take dower thereafter ; and the allowance of dower was a nullity and void. (4) As the commissioners, though appointed at the October term, 1869, made no return until the April term, 1871, and there were no orders giving them more time, or continuing them as commissioners, and nothing further done until their return, their appointment had expired, and they were no longer commissioners after the April term, 1870, at which time the law required them to make return, and their acts and the judgment allowing dower in April, 1871, were a nullity.
The court overruled each of these propositions, and directed a verdict for plaintiffs. Defendants excepted.
Martin & Smith, for plaintiffs in error.
W. L. Grice, L. C. Ryan and Jordan & Watson, contra.